FILED
                           NOT FOR PUBLICATION
                                                                           JUN 14 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: EDWARD E. ELLIOTT,                        No.   16-60020

          Debtor,                                BAP No. 15-1127
______________________________

EDWARD E. ELLIOTT,                               MEMORANDUM*

              Appellant,

 v.

DIANE C. WEIL, Chapter 7 Trustee,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Dunn, Kirscher, and Gan, Bankruptcy Judges, Presiding

                             Submitted May 9, 2017**
                               Pasadena, California

Before: WALLACE, CHRISTEN, and WATFORD, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
      The bankruptcy court properly held that Edward E. Elliott was not entitled to

a homestead exemption with respect to his residence (the Buckingham Property).

As relevant here, a debtor may exempt property recovered by the bankruptcy

trustee under 11 U.S.C. § 542 only if (1) the property was not voluntarily

transferred from the estate by the debtor, and (2) the debtor did not conceal the

property. 11 U.S.C. § 522(g)(1). Diane C. Weil, the trustee of Elliott’s bankruptcy

estate, recovered the Buckingham Property under § 542 by means of a turnover

action. The bankruptcy court therefore properly relied on § 522(g) in considering

whether Elliott was entitled to a homestead exemption with respect to the

Buckingham Property.

      Elliott does not dispute the bankruptcy court’s findings that he voluntarily

transferred the Buckingham Property and that he concealed his interest in that

property. By failing to dispute these findings, Elliott has effectively conceded that

he is not entitled to a homestead exemption under § 522(g) with respect to the

Buckingham Property.

      Elliott contends that Law v. Siegel, 134 S. Ct. 1188 (2014), compels a

contrary result, but he is mistaken. In Law, the Supreme Court held that a

bankruptcy court cannot withhold an exemption provided under the Bankruptcy

Code unless there is a valid statutory basis to do so. Id. at 1196–97. As explained
                                                                         Page 3 of 3
above, § 522(g) provided a valid statutory basis for the bankruptcy court’s

disallowance of Elliott’s claimed exemption.

      AFFIRMED.